Order entered March 13, 2019




                                           In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                    No. 05-18-01079-CV

                 ANNE JANAI AND NEBO & FINCH, INC., Appellants

                                             V.

          SANFORD ROSE ASSOCIATES INTERNATIONAL, INC., Appellee

                    On Appeal from the 219th Judicial District Court
                                 Collin County, Texas
                        Trial Court Cause No. 219-05695-2016

                                         ORDER
      Before the Court is appellee’s March 11, 2019 motion to extend time to file its brief. We

GRANT the motion and extend the time to April 15, 2019.


                                                    /s/   KEN MOLBERG
                                                          JUSTICE